Citation Nr: 1328119	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  09-26 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, claimed as a rash, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for a skin disorder, to include a rash, facial cysts, and abscesses on the body, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

This matter comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The RO denied the reopening of a claim of entitlement to service connection for rash and denied entitlement to service connection for a painful and swollen knots on the head, arms, and legs.  VA treatment records reflect diagnoses of facial cysts and abscesses on the body and a reported history of periodic rashes.  The Board is reopening the claim of entitlement to a skin disorder, claimed as a rash, to include as secondary to herbicide exposure.  The Board will combined the two issues involving skin disorders into one issue - entitlement to service connection for a skin disorder, to include a rash, facial cysts, and abscesses on the body, to include as secondary to herbicide exposure.  Therefore, the issues are as stated on the title page.

The issues of entitlement to service connection for a skin disorder, to include a rash, facial cysts, and abscesses on the body, to include as secondary to herbicide exposure, and entitlement to service connection for erectile dysfunction, to include as secondary to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  An August 2002 rating decision denying entitlement to service connection for a rash is final in the absence of a perfected appeal.

2.  The evidence associated with the claims file since the August 2002 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a rash.


CONCLUSION OF LAW

The August 2002 rating decision denying entitlement to service connection for a rash is final.  New and material evidence sufficient to reopen the claim has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

Governing law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2012). 
If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam War shall be presumed to have been exposed during such service to herbicide agents, unless there is affirmative evidence to establish that this veteran was not exposed to any such agent during that service.  With respect to chloracne, the herbicide regulations provide that chloracne can be attributable to Agent Orange exposure even though there is no record of such disease during service.  See 38 C.F.R. § 3.309(e) (2012).  However, the provisions of 38 C.F.R. § 3.307(a)(6) must be met and the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) must be satisfied.

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a veteran-claimant is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

The September 2007 rating decision denied a claim of entitlement to service connection for a rash on the basis that there was no evidence of a current disability.  The Veteran did not appeal that denial.

At the time of the September 2007 rating decision which denied entitlement to service connection for a rash, the evidence of record consisted of service treatment records and limited service personnel records.  The Veteran's service treatment records show that he was treated for sebaceous cysts of the face.  The appellant claimed that he was seeking service connection for rash on face.

The evidence added to the record since the September 2007 rating decision includes recent medical evidence showing a diagnosis of sebaceous cysts of the face.  This medical evidence is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim.  Thus, the evidence is considered new and material, and the claim is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has been received to reopen a claim of service connection for a skin disorder, claimed as a rash, to include as secondary to herbicide exposure.  The appeal is allowed to this extent.


REMAND

As noted in the introduction section of this decision, the Board has combined the two issues involving skin disorders into one issue - entitlement to service connection for a skin disorder, to include a rash, facial cysts, and abscesses on the body, to include as secondary to herbicide exposure.

In light of the current diagnoses and the treatment of sebaceous cysts of the face in service, a VA examination is warranted.

Since the Veteran has not provided a history of his erectile dysfunction, a VA examination rather than a medical opinion is necessary.

In his original May 2002 claim, the Veteran reported that he had been treated at the Shreveport VA Medical Center from 1970 to 1974 for his rash.  A November 2006 treatment record from the Shreveport VA Medical Center reflects that the appellant had had a few sebaceous cysts removed at that facility in the past.  An active problem list from that facility shows that erectile dysfunction was diagnosed in June 2006.  The RO obtained records from that facility from August 2006 to August 2010.  The AMC should obtain all records from that facility from 1970 to August 2006 and from September 2010 to the present as well as asking the claimant to identify any additional treatment for his skin disorder and erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment his skin disorder and erectile dysfunction.  Obtain any identified records.  Obtain all records from the Shreveport VA Medical Center from 1970 to August 2006 and from September 2010 to the present.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his erectile dysfunction.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his erectile dysfunction.  Specifically, the examiner should:

Opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the erectile dysfunction is related to his military service, to include herbicide exposure. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of any current chronic skin disorder.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to any current or recent chronic skin disorder.  Specifically, the examiner should respond to the following inquiries:

Rashes

(a)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran has or has had a chronic skin disorder manifested by rashes since November 2006, and 

(b)  If so, is it at least as likely as not (i.e., probability of 50 percent or greater) the chronic disorder manifested by rashes is related to active service, to include either (i) in-service treatment of sebaceous cysts of the face or (ii) herbicide exposure?

Sebaceous cysts of the face

(a)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran has or has had a chronic skin disorder manifested by sebaceous cysts of the face since November 2006, and 

(b) If so, is it at least as likely as not (i.e., probability of 50 percent or greater) the chronic disorder manifested by sebaceous cysts of the face is related to active service, to include either (i) in-service treatment of sebaceous cysts of the face or (ii) herbicide exposure?

(c) If it is not at least as likely as not (i.e., probability of less than 50 percent) that the Veteran has or has had a chronic skin disorder manifested by sebaceous cysts of the face since November 2006, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran has any residuals of treatment of sebaceous cysts of the face since November 2006, to include the removal of sebaceous cysts of the face in December 2006, and 

(d)  If so, is it at least as likely as not (i.e., probability of 50 percent or greater) any residuals of treatment of sebaceous cysts of the face since November 2006, to include the removal of sebaceous cysts of the face in December 2006, are related to active service, to include either (i) in-service treatment of sebaceous cysts of the face or (ii) herbicide exposure?



Abscess

(a)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran has or has had a chronic skin disorder manifested by abscesses since November 2006, and 

(b)  If so, is at least as likely as not (i.e., probability of 50 percent or greater) the chronic disorder manifested by abscesses is related to active service, to include either (i) in-service treatment of sebaceous cysts of the face or (ii) herbicide exposure?

(c) If it is not at least as likely as not (i.e., probability of less than 50 percent) that the Veteran has or has had a chronic skin disorder manifested by abscesses since November 2006, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran has any residuals of treatment of abscesses since November 2006, to include the drainage of the right arm abscess in March 2010, and 

(d)  If so, is it at least as likely as not (i.e., probability of 50 percent or greater) any residuals of treatment of abscesses since November 2006, to include the drainage of the right arm abscess in March 2010, are related to active service, to include either (i) in-service treatment of sebaceous cysts of the face or (ii) herbicide exposure?


Any other chronic skin disorder

Is it at least as likely as not (i.e., probability of 50 percent or greater) that any other chronic skin disorder since November 2006, is related to active service, to include either (i) in-service treatment of sebaceous cysts of the face or (ii) herbicide exposure?

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, the AMC must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


